FILED
                              NOT FOR PUBLICATION                           NOV 22 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



FRANCISCO ALEXANDER                               No. 08-73716
GUERRERO CLAROS, a.k.a. Mauricio
Martinez Garduno,                                 Agency No. A076-735-968

               Petitioner,
                                                  MEMORANDUM *
  v.

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 21, 2011 **

Before:        TASHIMA, BERZON, and TALLMAN, Circuit Judges.

       Francisco Alexander Guerrero Claros, a native and citizen of El Salvador,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying

his motion to reopen. Our jurisdiction is governed by 8 U.S.C. § 1252. We review


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for abuse of discretion the denial of a motion to reopen. Toufighi v. Mukasey, 538

F.3d 988, 992 (9th Cir. 2008). We deny the petition for review in part and dismiss

it in part.

       The BIA did not abuse its discretion in denying Guerrero Claros’s motion to

reopen because he failed to demonstrate the affidavits he submitted were

previously unavailable. See 8 C.F.R. § 1003.2(c)(1); Goel v. Gonzales, 490 F.3d

735, 738 (9th Cir. 2007).

       We lack jurisdiction to address Guerrero Claros’s challenge to the

immigration judge’s denial of asylum, withholding of removal, and CAT relief,

because he failed to exhaust these issues before the BIA. See Barron v. Ashcroft,

358 F.3d 674, 678 (9th Cir. 2004).

       PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                  08-73716